Exhibit 10.6

November 2007

 

AMENDMENT NO. 1

TO

THE 2007 EQUITY PARTICIPATION PLAN OF iDcentrix, Inc.

WHEREAS, The 2007 Equity Participation Plan of iDcentrix, Inc. (the “Plan”) was
adopted, effective as of May 1, 2007; and

WHEREAS, the participating employer wishes to amend the Plan;

NOW, THEREFORE, the Plan is hereby amended, effective as of May 1, 2007, as
follows:

1.         Section 1.4 of the Plan is hereby amended to replace the phrase “one
million (1,000,000)” with the phrase “two million (2,000,000)”.

 

2.

Section 1.7 of the Plan is hereby amended to read in its entirety as follows:

“Committee. “Committee” shall mean the Compensation Committee of the Board, or
another committee or subcommittee of the Board, appointed as provided in Section
8.1(a) which committee shall be composed of at least two people, or the Board if
either (a) there is no Committee; or (b) the Board is acting in lieu of the
Committee. The Board shall serve as the Committee in respect of Awards granted
to the Independent Directors. Notwithstanding the foregoing, whenever the
Company is Publicly Traded (as defined below), unless the Board is acting as the
Committee or the Board specifically determines otherwise, each member of the
Committee shall, at the time he takes any action with respect to an Award under
the Plan, be an Eligible Director (as defined below). However, the fact that a
Committee member shall fail to qualify as an Eligible Director shall not
invalidate any Award granted by the Committee which Award is otherwise validly
granted under the Plan. For purposes hereof, “Publicly Traded” means that the
Common Stock of the Company is listed on an established national or regional
stock exchange, is admitted to quotation on The Nasdaq Stock Market, Inc. or is
publicly traded in an established securities market. For purposes hereof,
“Eligible Director” means a person who is (i) a “non-employee director” within
the meaning of Rule 16b-3 under the Exchange Act, or a person meeting any
similar requirement under any successor rule or regulation and (ii) an “outside
director” within the meaning of Section 162(m) of the Code, and the Treasury
Regulations promulgated thereunder (“Section 162(m)”); provided, however, that
clause (ii) shall apply only with respect to Awards granted with respect to
which the Company’s tax deduction could be limited by Section 162(m) if such
clause did not apply.”

3.         Section 1.11 is hereby amended by adding the following sentence at
the end thereof:

“Notwithstanding the foregoing, in no event will the consummation of the
transactions contemplated by a Share Exchange Agreement by and between the
Company and Sterling Gold Corp., pursuant to which the shareholders of the
Company will receive common shares of Sterling in exchange for their shares of
capital stock of the Company, and related agreements constitute a Corporate
Transaction.”

 

--------------------------------------------------------------------------------



4.         Section 6.5 is hereby amended by adding the following sentence after
the second sentence thereof:

“If consideration was paid by the Restricted Stockholder upon issuance of the
Restricted Stock, a Restricted Stockholder’s rights in unvested Restricted Stock
may be eligible for repurchase by the Company in accordance with the provisions
of Section 6.6 below.”

5.         Section 6.5 is hereby further amended to add the phrase “and be
forfeited” following the word “lapse” the first two times such term is used in
the third sentence therein. The phrase “and forfeiture” shall be added following
the word “lapse” the third time such term is used in the third sentence therein.

6.         Section 6.5 is hereby further amended by adding the following
sentence at the end thereof:

“The Administrator, in its sole and absolute discretion, may provide, in the
agreement reflecting an Award of Restricted Stock, the terms relating to when
rights may lapse and be forfeited or restrictions shall terminate or expire in
connection with a Termination of Directorship.”

7.         Section 6.6 is hereby amended by inserting the following phrase at
the beginning thereof:

“If consideration was paid by the Restricted Stockholder upon issuance of
Restricted Stock,”

 

8.

Section 6.6 is hereby amended to add the following sentence at the end thereof:

“The restrictions set forth in this Section 6.6 shall terminate as of the first
date that the Common Stock is Publicly Traded.”

9.         Section 6.7 is hereby amended by adding the following phrase at the
beginning thereof:

“Unless the Committee determines otherwise and provides in the Agreement
reflecting an Award of Restricted Stock,”

10.       Section 6.8 is hereby amended by adding the following sentence at the
end thereof:

“The legend or legends on any Restricted Stock shall be removed upon reasonable
request of the holder thereof when all restrictions have lapsed.”

 

11.

Section 7.2 is hereby amended to add the following at the end thereof:

“Notwithstanding the foregoing, the maximum value of any Performance Award that
may be granted may not exceed the value of two million (2,000,000) shares of
Common Stock in any one year. All cash settlements shall equal the Fair Market
Value of the shares of Common Stock to which the cash settlement relates,
determined as of the trading day immediately prior to the date of settlement.
When Performance Awards that are intended

 

2

 

--------------------------------------------------------------------------------



to be considered qualified “performance-based compensation” within the meaning
of Section 162(m) of the Code or any regulations or rulings issued thereunder
(“Section 162(m)”) are granted, the Committee shall establish (i) the objective
performance goals that must be met, (ii) the period during which performance
will be measured, (iii) the maximum amounts that may be paid if the performance
goals are met and (iv) any other conditions that the Committee deems appropriate
and consistent with this Plan and the requirements of Section 162(m) for
qualified “performance-based compensation.” The Committee is authorized, at any
time during the first 90 days of the period of service to which the performance
goal relates (or, if shorter, the first 25% of the period of service, as allowed
under Section 162(m)), in its discretion, to adjust or modify the calculation of
a performance goal; provided, that the performance goals are established in a
written form within the time permitted by Section 162(m) to be considered
qualified “performance-based compensation.” The performance goals shall satisfy
the requirements for qualified “performance-based compensation” under Section
162(m), including the requirement that the achievement of the goals be
substantially uncertain at the time they are established and that the
performance goals be established in such a way that a third party with knowledge
of the relevant facts could determine whether and to what extent the performance
goals have been met. Except as provided in this Section 7.2, the Committee shall
not have discretion to increase the amount of compensation that is payable upon
achievement of the designated performance goals.

12.       Section 8.1(a) is hereby amended to substitute the word “two” for the
word “one” in the first sentence thereof.

13.       Section 9.3(b)(i) is hereby amended to separate the clauses by adding
(A) after the phrase “Holder’s request, for either”, (B) after the phrase “fully
vested”, and the following as a new subsection (C) at the end thereof:

“(C) or the cancellation and termination without consideration of such Option,
Restricted Stock, or other Award that are not “in the money” as of the date of
the Corporate Transaction. For purposes of this Section 9.3, “in the money”
means that the fair market value of a share of Common Stock is greater than the
value of a share of Common Stock.”

 

14.

Section 9.3(b) is further amended to add the follow paragraph at the end
thereof:

“Notwithstanding any provision of this Plan or any other agreement, contract, or
understanding with any Holder to the contrary and unless otherwise provided by
the Board at the time of a Corporate Transaction or thereafter, if the Holder is
a “disqualified individual,” as defined in Section 280G(c) of the Code, any
Award (or portion thereof) held by that Holder and any right to receive any
payment or other benefit (or portion thereof) under this Plan shall not become
exercisable or vested to the extent that such right to exercise, vesting,
payment, or benefit, taking into account all other rights, payments, or benefits
to or for the Holder under this Plan and all other agreements, contracts, or
understandings would cause any payment or benefit to the Holder under this Plan
to be considered a “parachute payment” within the meaning of Section 280G(b)(2)
of the Code as then in effect.”

 

3

 

--------------------------------------------------------------------------------



15.       Section 9.8 is hereby amended by making the current language in 9.8, a
new subsection (a), and adding the following paragraphs as new subsections (b)
and (c) at the end thereof:

“(b)     Without limiting the generality of Section 9.8(a) above, for purposes
of granting any Award intended to qualify as “performance based compensation”
within the meaning of Section 162(m) at any time to any individual under the
Plan, this Plan, as amended, will be approved in a manner intended to comply
with the requirements of Section 162(m) so that such Awards granted under the
Plan may, if they otherwise qualify as performance-based compensation, be
deductible by the Company.

(c)       If additional Awards are granted following the expiration of the
initial stockholder approval and such Awards (other than Options) are intended
to qualify as performance based compensation, the Plan shall be resubmitted for
approval by the stockholders of the Company at a time and in a manner intended
to comply with Section 162(m).”

 

16.

Sections 9.14 through 9.17 are hereby added to the Plan as follows:

“9.14    Employees Subject to Taxation Outside the United States. With respect
to key Employees, Independent Directors, and Consultants who are residents or
subject to taxation in countries other than the United States, the Administrator
may make grants with such terms and conditions as the Administrator deems
appropriate to comply with the laws of the applicable countries, and the
Administrator may create such procedures, addenda and subplans and make such
modifications as may be necessary or advisable to comply with such laws. In
order to facilitate the grant of Awards under this Plan, the Administrator may,
in its sole discretion, (i) provide for such special terms for Awards to key
Employees, Independent Directors and Consultants who are foreign nationals, or
who are employed by the Company outside of the United States, as the
Administrator may, in its sole discretion, consider necessary or appropriate to
accommodate differences in local law, tax policy or custom and (ii) approve such
supplements to, or amendments, restatements or alternative versions of, this
Plan, as it may, in its sole discretion, consider necessary or appropriate for
such purposes without thereby affecting the terms of this Plan for any other
purpose; provided, that no such supplements, amendments, restatements or
alternative versions shall include any provisions that are inconsistent with the
terms of this Plan, as then in effect, unless this Plan could have been amended
to eliminate such inconsistency without further approval by the stockholders
under any applicable rules.

“9.15    Section 409A. It is the intention of the Company that no grant be
subject to the additional tax imposed by Section 409A(b)(5)(i) of the Code, and
to the extent that there are any ambiguities herein, this Plan shall be
interpreted and administered accordingly.”

“9.16    Binding on Transferees. The Plan shall be binding upon the Company, its
successors, transferees and assigns, and the Employee, Independent Director or
Consultant, his executor, administrator and any transferees and beneficiaries.”

“9.17    Severability. If any provision of the Plan or any Award agreement shall
be determined to be illegal or unenforceable by any court of law in any
jurisdiction, the

 

4

 

--------------------------------------------------------------------------------



remaining provisions hereof and thereof shall be severable and enforceable in
accordance with their terms, and all provisions shall remain enforceable in any
other jurisdiction.”

 

Adopted as of  November 6, 2007

iDcentrix, Inc.

 

 

 

By:

 

 

/s/ Francine Dubois

 

 

 

 

 

 

 

 

5

 

 